DETAILED ACTION
This action is responsive to the application No. 16/323,661 filed on February 06, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 12/15/2020 with the associated claims filed on 11/13/2020 responding to the Office action mailed on 09/15/2020 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-5 and 22-30.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cea (US 2011/0147847) in view of Cheng (US 9,853,056).

Regarding Claim 1, Cea (see, e.g., Figs. 3, 4c-4d), teaches an integrated circuit apparatus comprising:
a body 112 projecting from a substrate 102 (see, e.g., para. 0014-0015);
a transistor 100 (see, e.g., par. 0005) formed on a first portion 1121 of the body 112, the transistor 100 comprising a gate stack 132 contacting at least two adjacent sides of the body 112 (see, e.g., par. 0012) and a source and a drain (see, e.g., par. 0021) on opposing sides of the gate stack 132 and a channel defined in the body 112 between the source and the drain (see, e.g., par. 0012), wherein the first portion 1121 of the body 112 has a height and a width (see, e.g., Figs. 3, 4c-4d); and
a plug 152 formed in a second portion of the body 112 (i.e., portion between 1121 and 1122), the plug 152 comprising a material operable to impart a stress on the first portion 1121 of the body 112 (see, e.g., pars. 0023-0025), wherein the plug 152 has the height and the width of the first portion 1121 of the body 112 (see, e.g., Figs. 3, 4c-4d).
Cea is silent with respect to the claim limitation that the plug comprises a liner material and a core material, the core material within the liner material.  
Cheng (see, e.g., Fig. 10), in similar strained CMOS devices to those of Cea, on the other hand, teaches that the plug comprises a liner material and a core material, the core material within the liner material.  In forming the tensile nitride fill 115, the tensile nitride deposition step is optionally preceded by a thin oxide layer (not pictured) which acts as an adhesion promoter to promote the contact between the silicon fin and the tensile nitride (see, e.g., col. 8, ll. 44-63).  
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Cea’s device the plug comprising a liner material and a core material, the core material within the liner material, as taught by Cheng, to act as an adhesion promoter to promote the contact between the silicon fin and the tensile nitride.

Regarding Claim 2, Cea and Cheng teach all aspects of claim 1.  Cheng (see, e.g., Fig. 1), teaches that the stress is a compressive stress (see, e.g., col. 1, ll. 15-17).  

Regarding Claim 3, Cea and Cheng teach all aspects of claim 1.  Cheng (see, e.g., Fig. 1), teaches that the stress is a tensile stress (see, e.g., col. 1, ll. 15-17).  

Regarding Claim 4, Cea and Cheng teach all aspects of claim 1.  Cheng (see, e.g., Fig. 1), teaches that the material of the plug 113/115 comprises an electrically insulating material (see, e.g., col. 4, ll. 9-25).  

Regarding Claim 5, Cea and Cheng teach all aspects of claim 1.  Cheng (see, e.g., Fig. 1), teaches that the plug 113/115 is a first plug 113/115 (see, e.g., plug 113/115 in middle of fins 105/107) and the apparatus comprises a second plug 113/115 (see, e.g., plug 113/115 at edge of fins 105/107) in a third portion of the body 105/107, wherein the first portion of the body 105/107 is disposed between the second portion and the third portion.

Claims 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cea (US 2011/0147847) in view of Cheng (US 9,853,056) and further in view of Mukherjee (US 2014/0070320).

Regarding Claim 22, Cea (see, e.g., Figs. 3, 4c-4d), teaches a computing device, comprising:
a component including an integrated circuit structure (see, e.g., par. 0001), comprising:
a body 112 projecting from a substrate 102 (see, e.g., para. 0014-0015);
a transistor 100 (see, e.g., par. 0005) formed on a first portion 1121 of the body 112, the transistor 100 comprising a gate stack 132 contacting at least two adjacent sides of the body 112 (see, e.g., par. 0012) and a source and a drain (see, e.g., par. 0021) on opposing sides of the gate stack 132 and a channel defined in the body 112 between the source and the drain (see, e.g., par. 0012), 1121 of the body 112 has a height and a width (see, e.g., Figs. 3, 4c-4d); and
a plug 152 formed in a second portion of the body 112 (i.e., portion between 1121 and 1122), the plug 152 comprising a material operable to impart a stress on the first portion 1121 of the body 112 (see, e.g., pars. 0023-0025), wherein the plug 152 has the height and the width of the first portion 1121 of the body 112 (see, e.g., Figs. 3, 4c-4d).
Cea is silent with respect to the claim limitations of a board and that the component is coupled to the board; and that the plug comprises a liner material and a core material, the core material within the liner material.
Mukherjee (see, e.g., Figs. 10-11), on the other hand, teaches a board and a component coupled to the board to achieve a mobile computing platform which employs logic and analog FinFETs (see, e.g., Mukherjee pars. 0039-0045) and Cheng (see, e.g., Fig. 10), in similar strained CMOS devices to those of Cea, on the other hand, teaches that the plug comprises a liner material and a core material, the core material within the liner material.  In forming the tensile nitride fill 115, the tensile nitride deposition step is optionally preceded by a thin oxide layer (not pictured) which acts as an adhesion promoter to promote the contact between the silicon fin and the tensile nitride (see, e.g., col. 8, ll. 44-63).  
It would have been obvious to one of ordinary skill in the art at the time of filing to include a board and coupling the component to the board in Cea’s device, as taught by Mukherjee, to achieve a mobile computing platform which employs logic and analog 

Regarding Claim 23, Cea, Mukherjee, and Cheng teach all aspects of claim 22.  Mukherjee (see, e.g., Figs. 10-11), teaches a memory DRAM coupled to the board 1002 (see, e.g., par. 0044).  

Regarding Claim 24, Cea, Mukherjee, and Cheng teach all aspects of claim 22.  Mukherjee (see, e.g., Figs. 10-11), teaches a communication chip 1006 coupled to the board 1002 (see, e.g., par. 0044).  

Regarding Claim 25, Cea, Mukherjee, and Cheng teach all aspects of claim 22.  Mukherjee (see, e.g., Figs. 10-11), teaches a camera coupled to the board 1002 (see, e.g., par. 0044).  

Regarding Claim 26, Cea, Mukherjee, and Cheng teach all aspects of claim 22.  Mukherjee (see, e.g., Figs. 10-11), teaches a battery coupled to the board 1002 (see, e.g., par. 0044).  

Regarding Claim 27, Cea, Mukherjee, and Cheng teach all aspects of claim 22.  Mukherjee (see, e.g., Figs. 10-11), teaches an antenna coupled to the board 1002 (see, e.g., par. 0044).  

Regarding Claim 28, Cea, Mukherjee, and Cheng teach all aspects of claim 22.  Mukherjee (see, e.g., Figs. 10-11), teaches that the component is a packaged integrated circuit die (see, e.g., par. 0043).  

Regarding Claim 29, Cea, Mukherjee, and Cheng teach all aspects of claim 22.  Mukherjee (see, e.g., Figs. 10-11), teaches that the component is selected from the group consisting of a processor, a communications chip, and a digital signal processor (see, e.g., par. 0043).  

Regarding Claim 30, Cea, Mukherjee, and Cheng teach all aspects of claim 22.  Mukherjee (see, e.g., Figs. 10-11), teaches that the computing device is selected from the group consisting of a mobile phone, a laptop, a desk top computer, a server, and a set-top box (see, e.g., par. 0040).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 21 filed on 11/13/2020 have been fully considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.


/Nelson Garces/Primary Examiner, Art Unit 2814